Winston Capital, LLC v Kirschenbaum (2020 NY Slip Op 06375)





Winston Capital, LLC v Kirschenbaum


2020 NY Slip Op 06375


Decided on November 05, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 05, 2020

Before: Friedman, J.P., Kern, Scarpulla, Shulman, JJ. 


Index No. 850229/14 Appeal No. 12153 Case No. 2019-5107 

[*1]Winston Capital, LLC, Plaintiff-Respondent,
vJoshua Kirschenbaum, Defendant-Appellant, Board of Managers of the 392 Central Park West Condominium, et al., Defendants.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Arlene P. Bluth, J.), entered on or about June 21, 2019,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties here to dated October 15, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: November 5, 2020